Title: To John Adams from Elkanah Watson, 1 April 1797
From: Watson, Elkanah
To: Adams, John



Sir
Albany. 1st. Apl. 1797

I am hon’d with your Obliging Letter of the 17th. Inst. After the departure of My Letter of the 5th. Ulto. I Regretted that I had touched on a delicate Subject Since however it is So, I feel impressed with the propriety of unveiling the Mistery, which I Request May be considered as Confidential—I had Spent the Evening of writing you in Company with Chancellor Livingston who in the Most decided Manner affirmed the fact I disclosed to you—and unreservedly Mentioned Mr. Hamilton & Co. as the persons who were under the disappointment & for the Reasons only assigned to you.  The day Insuing, the Same Conversation being on the Carpet at My table; when Judge Hobart & the Chancellor formed part of the Company, the Same fact was admitted by the Judge, but qualified in this Manner—“that he had heard Mr. H—Say that he Supposed Mr. Pinkney would under present circumstances be the Most proper Character for President, because he Was a New Man—& Would not draw in his train the Spirit of party”—a curious assertion however for the Most decided party Man in America.
I have taken unwearied pains to find Out Mr. Bacon. their is a person of that Name at Troy from Near Boston of poetic talents—I have Sent the Poem Ireland by a friend to him, he disavows it; and I have Since found it Was Wrote by a Mr. Honeywood a Native of Connecticut—an Attorney & Printer at Salem Near Skeensbo. in this State—a Man of a Most amiable Character—and a Refined Genius as Well Poet—as a Self taught Painter, Capable by a Little experience in the Schools of Europe of Reaching the highest Point of Reputation: I have now in my possession an original Painting of his—the Subject Virginius Slaying his Daughters, which I wish I could Send you—as it displays at once a genius of the first Kind—The first Specimen I had of it was in travelling thro this City in 1788 I discoverd Sticking up in a Tavern—a Painting Representing a Group of Drunken Dutchmen So Well Characterized that I immediately Inquired Out the Residence of Mr. H—& hazarded a Line to him, to prevail on him to emmerge from his obscurity—I feel myself highly flattered to be Suspected the author of such a Charming performance—However I have not the Least particle of a Poet in My composition.
Your Letter to Me has given Rise to Some Laughable Incidents, & as you permit Me to write you with freedom, I Will tell you the Story in a few words.  My Little Tour in Holland had familiarized the people in this Quarter to a Knowledge of your Kindness to Me when in that Country—Many in Consequence had predicted that from My Long Residence in Europe—My Knowledge of the French Language, & other concurring circumstances that It was probable I should obtain an appointment a’broad under your Administration. Your Signature appearing at the Post Office on the back of a Packet directed to Me So Soon after your election, the Report was flying all about the City even before I had opened the Letter, that I had a foreign appointment; but as If to take off my amour propre—unfortunately it Was Soon fixed on an Ambasy to the Dey of Algiers. I happened in an Hour after to go into the Senate (Chamber) than Sitting—the Country Members opened their Mouths & all stared on Me as the Algeriene Ambasador. It was in Vain to deny—Some Had Seen the Letter—& Others the Commission altho No Mortal had Seen the Inside of your Letter except My Wife.  The Report has Lasted in full Vigor for 3 days, & now the Inquisitive busy bodies begin to believe Me, when I tell them I have never aspired, wished, or tho’t of any Kind of public Life—to be a usefull Private Citizen being the height of My ambition.
Perhaps No person from the days of Noah down to the Present time had ever a more important trust Committed to his Charge in a More trying Crisis than the One Now devolved on you—
The eyes of the World are turned to you with anxiety, to See what expedients Can be devised to extricate us from the Precipice Now before Us—to avoid the final & dreadfull appeal to Arms, especially without an Object, or a hope on Our Side of avenging Ourselves or gaining any thing by the Sickening Contest—But broken Bones—
I am with Profound Respect Sir / Your Obliged Hl. St.


E. WatsonNote—the Moment your Proclamation appears—War appears seems (we fear) Inevitable—